Name: Commission Regulation (EC) No 1648/95 of 6 July 1995 amending Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes
 Type: Regulation
 Subject Matter: farming systems;  cooperation policy;  agricultural activity;  agricultural structures and production;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|31995R1648Commission Regulation (EC) No 1648/95 of 6 July 1995 amending Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes Official Journal L 156 , 07/07/1995 P. 0027 - 0028COMMISSION REGULATION (EC) No 1648/95 of 6 July 1995 amending Regulation (EEC) No 3887/92 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1) (hereinafter referred to as 'the integrated system`), as last amended by Regulation (EC) No 3235/94 (2), and in particular Article 12 thereof,Whereas in the light of experience with the implementation in the integrated system of the compensatory allowance for less favoured areas provided for in Article 19 (1) of Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricultural structures (3), as last amended by Regulation (EC) No 2843/94 (4), it is necessary to resolve certain practical problems in particular with regard to small areas affected by specific handicaps;Whereas following the adoption of Council Regulation (EC) No 603/95 of 21 February 1995 on the common organization of the markets in dried fodder (5), as last amended by Regulation (EC) No 1347/95 (6), and Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95, on the common organization of the market in dried fodder (7), as amended by Regulation (EC) No 1362/95 (8), parcels used for the production of forage intended for drying should be declared separately;Whereas in order to take account of unforeseen circumstances it should be permitted for producers to withdraw areas after the dates permitted for modifications to the area aid application;Whereas in the interests of simplification of the 'area` and 'livestock` sanctions the provisions with regard to their application should be amended; whereas, as the rules concerning set-aside have been modified since the adoption of Commission Regulation (EEC) No 3887/92 (9), as amended by Regulation (EC) No 229/95 (10), in particular with the adoption of provisions allowing the transfer of the set-aside obligation from producer to producer and of voluntary set-aside, it is appropriate to amend the sanctions;Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3887/92 is hereby amended as follows:1. The following paragraph shall be added to Article 2:'5. A Member State may decide to exclude from the application of certain elements of the Integrated System the specific measures established by Regulation (EEC) No 2328/91 which concern the compensatory allowances for producers in small areas as defined in Article 3 (5) of Council Directive 75/268/EEC (*), and which are implemented by way of contracts drawn up in conjunction with agri-environmental measures established in accordance with the provisions of Council Regulation (EEC) No 2078/92 (**).(*) OJ No L 128, 19. 5. 1975, p. 1.(**) OJ No L 215, 30. 7. 1992, p. 85.`2. The following sentence shall be added to Article 4 (1) (3):'However, the production of forage intended for drying whether artificially dehydrated or sun-dried provided for in Regulation (EC) No 603/95 (*) shall be declared separately.(*) OJ No L 63, 21. 3. 1995, p. 1.`3. The following sentence is inserted at the end of the first subparagraph of Article 4 (2) (a):'By derogation from the second paragraph and even after the dates referred to in Articles 10, 11 and 12 of Regulation (EEC) No 1765/92 a Member State may authorize that an area be withdrawn from the Area Aid Application. The amendment must be notified in writing before any communication is made by the competent authority with regard either to the results of the administrative controls which affect the parcels in question or to the organization of an on-the-spot check of the holding concerned.`4. In Article 8 (1), first subparagraph, last sentence, '20` shall be replaced by '25`.5. In Article 9 (2), first subparagraph, the first and second indents shall be replaced by the following:'. . . by twice the difference found if this is more than 3 % or two hectares but not more than 20 % of the determined area.`6. Article 9 (4) (a) is replaced by the following:'(a) The areas established in accordance with the provisions of paragraphs 1 to 3 for the purpose of calculating the aid shall be used for the calculation of the limit of the premiums referred to in Articles 4 (g) and 4 (h) of the Regulation (EEC) No 805/68, as well as for the calculation of the compensatory allowance.The calculation of the maximum eligible area for the compensatory payments to arable crop producers shall be made on the basis of the area of set-aside land actually determined and on a pro rata basis for each crop concerned.`7. Article 9 (5) shall be replaced by the following:'No aid shall be granted for the agricultural parcels concerned if it is established that the crops sown listed below do not meet the requirements of the respective provisions:- rapeseed: Article 3 of Regulation (EEC) No 2294/92,- sunflower: Article 3 (a) of Regulation (EEC) No 2294/92,- linseed: Article 6 (a) paragraph 4 of Regulation (EEC) No 1765/92.`8. In Article 10 (2) (b) the second and third indents shall be replaced by the following:'- by twice the percentage, if the difference is more than 5 % but not more than 20 %.`9. The following subparagraph is inserted before the final subparagraph of Article 10 (2):'If the compensatory allowance provided for in Regulation (EEC) No 2328/91 is calculated on the basis of livestock units the determining of the number present and the sanctions provided for above shall apply on the basis of the number of livestock units corresponding to the number of animals declared and found.`10. The following subparagraph shall be added to Article 10 (4):'If the compensatory allowance provided for in Regulation (EEC) No 2328/91 is calculated on the basis of the number of livestock units without distinguishing between the species of animals concerned animals declared can be replaced by other animals eligible for this allowance on condition that the corresponding number of livestock units does not decrease and that replacements take place according to the conditions provided for in the previous subparagraph.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.However, Article 1 (1), (3), (6), (7), (9) and (10) is applicable in respect of aid applications submitted from the respective 1995 premium years onwards. The remaining paragraphs are applicable in respect of applications submitted from the 1996 premium years onwards.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 355, 5. 12. 1992, p. 1.(2) OJ No L 338, 28. 12. 1994, p. 16.(3) OJ No L 218, 6. 8. 1991, p. 1.(4) OJ No L 302, 25. 11. 1994, p. 11.(5) OJ No L 63, 21. 3. 1995, p. 1.(6) OJ No L 131, 15. 6. 1995, p. 1.(7) OJ No L 79, 7. 4. 1995, p. 5.(8) OJ No L 132, 16. 6. 1995, p. 6.(9) OJ No L 391, 31. 12. 1992, p. 36.(10) OJ No L 27, 4. 2. 1995, p. 3.